DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/24/2021, in reply to the Office Action mailed 2/22/2021, is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1-5, 7 and 8 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated hereinbelow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et at. (CN 110393810A) in view of Borrelli et al. (Ultrason Sonochem., 2012, 19(1), p. 198-201).
Chen teaches a perfluorocarbon nanoprobe 19F magnetic resonance imaging that targets EGFR and its preparation method (paragraph 0006).  
(1) Lipid preparation: mix one or several phospholipid surfactants uniformly, dissolve them with chloroform or a mixed solvent of chloroform and methanol, add rhodamine and carboxy-polyethylene glycol-distearoyl phospholipid After carboxy-PEG-DSPE, the obtained surfactant is evaporated to dryness by a rotary evaporator, and dried in a vacuum oven at 40°C overnight, and finally dispersed in water by mechanical dispersion or ultrasonic vibration to obtain phospholipids A blend of surfactants. 
The phospholipid surfactant is selected from one or more of phosphatidylcholine liposomes, phosphatidylethanolamine liposomes, phosphatidylglycerol liposomes, phosphatidylserine or lecithin combination.  

(2) Preparation of perfluorocarbon nanoemulsion (emulsion): The perfluorocarbon (PFC), lipid, glycerin, and water are mixed uniformly with a probe in a certain proportion by ultrasonic, and then extruded by Avanti mini extruder to make the whole Fluorinated carbon (PFC) nanoemulsion.  
(3) The perfluorocarbon (PFC) described in step (2) is selected from brominated perfluorooctane (PF0B), perfluoro-15-crown-5 (PFCE), FC-3280 (C8F18) and FC-77 ( At least one of C8F16O).  See paragraphs 0009-0013.  
In Example 1, the phospholipid surfactant is a mixture of cholesterol, dipalmitoylphosphatidylethanolamine (DPPE), lecithin, carboxy-polyethylene glycol-distearoylphosphatidylethanolamine (carboxy-PEG-DSPE), The molar ratio between them is cholesterol: dipalmitoylphosphatidylethanolamine (DPPE): lecithin: carboxyl-
Perfluorocarbons, lipids, and glycerol together account for 40% of the total mass, and water accounts for 60% of the total mass (paragraph 0033).
Chen does not specifically recite the oscillation time / power.
Borrelli teaches medically relevant microbubbles (MBs) are stabilized gaseous cavities with diameters in the range of 0.1 µm to 10 µm. Stabilization is achieved by encapsulating gas within shells comprised of protein, protein plus sugar, lipids, polymers, or combinations of these materials.  Detailed protocols for producing uniformly sized, n-decafluorobutane filled, MBs with shells formed from serum albumin and dextrose are taught.
Table 1 lists production parameters for MB protocols that yield high numbers of microbubbles with a desired diameter MB, in the range of 1 µm to 7 µm. Some protocols require one sonication step, others two.  Table 1 shows sonication step 1 including 250 or 300 W and sonication step 2 including 450 W and 30 second sonication steps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a phosphatidylglycerol such as DPPG for another phospholipid in the Example taught by Chen, so as to provide a phospholipid surfactant mix comprising phosphatidylcholine and phosphatidylglycerol liposomes to provide a nanoemulsion.  One would have been motivated to do so, with a reasonable expectation of success, because Chen specifically teaches that the lipid mixture may be a mix selected from phosphatidylcholine liposomes, phosphatidylethanolamine liposomes, phosphatidylglycerol liposomes, phosphatidylserine or lecithin in combination.  One 
It would have been further obvious to one of ordinary skill in the art at the time of the invention to perform mixing the perfluorocarbon emulsion via two ultrasonic oscillation steps having first and second power wherein P2 is greater than P1 when the teaching of Chen is taken in view of Borrelli.  One would have been motivated to do so, with a reasonable expectation of success, because Chen uses ultrasonic mixing for perfluorocarbon preparation, and Borrelli teaches that sonication power/times are used to optimize preparation protocols of perfluorocarbon vesicle compositions, and that  preparation parameters (SA and dextrose concentrations, sonication intensities and duration, etc.) can be adjusted into innumerable combinations that go well beyond Table 1 protocols to produce a myriad of different MBs that encompass a wide range of physical and acoustic properties (page 13).  Accordingly, one would have been motivated to adjust result-effective variables such as power/time in order to provide emulsions having optimized parameters with a reasonable expectation of success.  With regard to the limitation wherein dispersion of the lipid modifier by ultrasonic vibration is in glyercin/water, it would have been obvious to perform the first sonication in glyercin/water as functionally equivalent to the second sonication step with a reasonable expectation of success in mixing the phospholipids.
With regard to claims 2,3, 5 and 7, with regard to the ratio of lipids, solvents and perfluorocarbon, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ratio of the components as a matter of routine experimentation in the preparation of fluorocarbon emulsions.  Furthermore, differences In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Response to arguments
Applicant argues that with regard to CN 110393810A, preparation of lipid modifier in CN 110393810A is different from that in the amended claim 1. Wherein, in the amended claim 1, mixing a variety of phospholipid surfactants and cholesterol well to obtain a blend of phospholipid surfactants, evaporated to dryness with a rotary evaporator and dried overnight in a vacuum oven at 40°C after adding rhodamine, not Carboxylic - polyethylene glycol-distearyl phosphatidylethanolamine in CN 110393810A. Second, phospholipid surfactant is dispersed in water containing glycerin, not water in CN 110393810A; Third, the ultrasonic power PI of ultrasonic oscillation in step (1) is smaller than the ultrasonic power P2 of ultrasonic processing in step (2); and in step (1), the ultrasonic oscillation time is 5 seconds to 10 seconds, and the power PI is 400W> Pl> 300W; in step (2), the ultrasonic treatment time is 60 seconds-70 seconds, and the power P2 is: P2> PI and 450W> P2^400W. CN 110393810A does not describe any content about this solution.
et al. of CN 110393810A are the same inventors as the pending application.  Applicant asserts that the filling date of CN 110393810A is 2019/8/8. And the filing date of CN 201911335620.X (priority application of the pending application) is 2019/12/23.  
Applicant further argues that with regard to Borrelli (Ultrason Sonnochem), the whole content may also need to be considered to determine whether the prior art provides an indication.  Applicant asserts that according to the whole record of Borrelli (Ultrason Sonnochem), it apparently does not provide an indication to the technical solution “the ultrasonic power PI of ultrasonic oscillation in step (1) is smaller than the ultrasonic power P2 of ultrasonic processing in step (2); and in step (1) , the ultrasonic oscillation time is 5 seconds to 10 seconds, and the power PI is 400W> Pl> 300W; in step (2), the ultrasonic treatment time is 60 seconds-70 seconds, and the power P2 is: P2> PI and 450W> P2^400W.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  With regard to the argument that mixing phospholipids the instant claims involve adding rhodamine, not Carboxylic - polyethylene glycol-distearyl phosphatidylethanolamine, it is respectfully submitted that the comprising language of the instant claims does not preclude carboxylic - polyethylene glycol-distearyl phosphatidylethanolamine.  With regard to the argument that the phospholipid surfactant is dispersed in water containing glycerin, not water in CN 110393810A, it is respectfully submitted that the rejection has been modified to address dispersion in glycerin/water in step 1 as well as step 2.
et al. of CN 110393810A are the same inventors as the pending application, it is respectfully submitted that the CN 110393810A features additional inventors compared to that of the instant Application, (e.g. Wu, Li, Cheng, Liu, Chen) and thus a different inventive entity.  The CN 110393810A reference is earlier filed and thus qualifies as prior art to the instant Application.  
With regard to the argument that the whole record of Borelli does not provide an indication to the technical solution “the ultrasonic power PI of ultrasonic oscillation in step (1) is smaller than the ultrasonic power P2 of ultrasonic processing in step (2); and in step (1) , the ultrasonic oscillation time is 5 seconds to 10 seconds, and the power PI is 400W> Pl> 300W; in step (2), the ultrasonic treatment time is 60 seconds-70 seconds, and the power P2 is: P2> PI and 450W> P2^400W, it is respectfully submitted that Borelli in Table 1 generally teaches two step sonication procedures including 
250 or 300 W first sonication steps and 450 W and 30 second sonication steps.  Further Borelli states that sonication power/times are used to optimize preparation protocols of perfluorocarbon vesicle compositions, and that preparation parameters (SA and dextrose concentrations, sonication intensities and duration, etc.) can be adjusted into innumerable combinations that go well beyond Table 1 protocols to produce a myriad of different MBs that encompass a wide range of physical and acoustic properties (page 13).  Absent a showing of the criticality of the claimed sonication power/times, it is respectfully submitted that one would have been motivated to adjust result-effective variables such as power/time in order to provide emulsions having optimized parameters with a reasonable expectation of success.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2007/0258908) in view of Unger (US 5,733,572), in further view of Borrelli et al. (Ultrason Sonochem., 2012, 19(1), p. 198-201).
Lanza teaches high-boiling liquid perfluorocarbon-based nanoparticles that further comprise a coating of lipid/surfactant and a target-specific ligand (paragraph 0022).
Emulsions of halocarbon-based nanoparticles can be prepared in a range of methods depending on the nature of the components to be included in the coating. In a typical procedure, used for illustrative purposes only, the following procedure is set forth: Perfluorooctylbromide (40% w/v, PFOB, 3M), and a surfactant co-mixture (2.0%, w/v) and glycerin (1.7%, w/v) is prepared where the surfactant co-mixture includes 64 mole % lecithin, 35 mole % cholesterol and 1 mole % dipalmitoyl-L-alpha-phosphatidyl-ethanolamine, dissolved in chloroform. A drug is suspended in methanol and added in titrated amounts between 0.01 and 5.0 mole % of the 2% surfactant layer, preferably between 0.2 and 2.0 mole %. The chloroform-lipid mixture is evaporated under reduced pressure, dried in a 50 C vacuum oven overnight and dispersed into water by sonication. The suspension is transferred into a blender cup with perfluorooctylbromide in distilled or deionized water and emulsified for 30 to 60 seconds. The emulsified mixture is transferred to a Microfluidics emulsifier (Microfluidics Co.) and continuously processed at 20,000 PSI for three minutes. The completed emulsion is vialed, blanketed with nitrogen and sealed with stopper crimp seal until use. A control emulsion can be prepared identically excluding the drug from the surfactant 
Lanza does not teach a phosphatidylglycerol as one of the phospholipid surfactants, and does not teach ultrasonically mixing or extrusion of the perfluorocarbon emulsion.
Unger teaches gas and/or gaseous precursor filled microspheres, wherein said microspheres further comprise an effective amount of an active ingredient for topical or subcutaneous application to a selected tissue of a patient. The active ingredients include drugs, especially peptides and other bioactive compounds, as well as cosmetics. The gas entrapped in said microspheres may serve to prevent oxidation and other forms of degradation of labile drugs, bioactive compounds and cosmetics. The gas may be, e.g., nitrogen or perfluoro-propane, but may also be derived from a gaseous precursor, e.g., perfluorooctylbromide, and the microspheres may be formed from, e.g., a biocompatible lipid or polymer. The lipid may be in the form of a monolayer or bilayer, and the mono- or bilayer lipids may be used to form a series of concentric mono- or bilayers. Thus, the lipid may be used to form a unilamellar liposome (comprised of one monolayer or bilayer lipid), an oligolamellar liposome (comprised of phospholipid (column 5-7).
Lipids may include DPPC, phosphatidylglycerol, cholesterol, etc. including combinations thereof (column 14-15).  DPPG is exemplified in Example 15.
The gas and gaseous precursor filled microspheres becomes stabilized when the stabilizing compounds described herein are employed; and the size of the microspheres can then be adjusted for the particular intended topical or subcutaneous application end use, although there is frequently no criticality in this regard. In any event, the size of the gas and gaseous precursor filled microspheres can be adjusted, if desired, by a variety of procedures including microemulsification, vortexing, extrusion, filtration, sonication, homogenization, repeated freezing and thawing cycles, extrusion under pressure through pores of defined size, and similar methods (column 10).
Lanza and Unger do not specifically recite the oscillation time / power.
Borrelli teaches medically relevant microbubbles (MBs) are stabilized gaseous cavities with diameters in the range of 0.1 µm to 10 µm. Stabilization is achieved by encapsulating gas within shells comprised of protein, protein plus sugar, lipids, polymers, or combinations of these materials.  Detailed protocols for producing uniformly sized, n-decafluorobutane filled, MBs with shells formed from serum albumin and dextrose are taught.
Table 1 lists production parameters for MB protocols that yield high numbers of microbubbles with a desired diameter MB, in the range of 1 µm to 7 µm. Some protocols 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phosphatidylglycerol as one of the phospholipids in the surfactant mixture of Lanza when the teaching of Lanza is taken in view of Unger. One would have been motivated to do so, with a reasonable expectation of success, because Unger specifically teaches that a lipid mixture may include phospholipids selection from phosphatidylcholine, phosphatidylethanolamine, phosphatidylglycerol liposomes, phosphatidylserine or lecithin in combination.  One could have readily selected from among the disclosed lipid surfactants with a reasonable expectation of success in providing a perfluorocarbon nanoemulsion. 
With regard to claims 2, 3, 5 and 7, with regard to the ratio of lipids, solvents and perfluorocarbon, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ratio of the components as a matter of routine experimentation in the preparation of fluorocarbon emulsions.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

It would have been further obvious to one of ordinary skill in the art at the time of the invention to perform mixing the perfluorocarbon emulsion via two ultrasonic oscillation steps having first and second power wherein P2 is greater than P1 when the teachings of Lanza and Unger are taken in view of Borrelli.  One would have been motivated to do so, with a reasonable expectation of success, because Chen teaches that sonication, extrusion, etc. may be used for perfluorocarbon preparation, and Borrelli teaches that sonication power/times are used to optimize preparation protocols of perfluorocarbon vesicle compositions, and that  preparation parameters (SA and dextrose concentrations, sonication intensities and duration, etc.) can be adjusted into innumerable combinations that go well beyond Table 1 protocols to produce a myriad of different MBs that encompass a wide range of physical and acoustic properties (page 13).  Accordingly, one would have been motivated to adjust result-effective variables such as power/time in order to provide emulsions having optimized parameters with a reasonable expectation of success.  It would have been obvious to provide glycerin  ]during oscillation steps as Lanza teaches it to be a component of the surfactant mixture.
	Response to arguments
	Applicant argues that Lanza and Unger do not teach the oscillation step in 1 and 2 and its relationship and do not teach addition of rhodamine.  Applicant further argues 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that oscillation steps 1 and 2 are taught in Borelli to be known for providing a perfluorocarbon emulsion.  With regard to the argument that dispersion in water containing glycerin is not taught, it is respectfully submitted that glycerin is present in the surfactant mixture, as such it would have been obvious to provide glycerin in both oscillation steps as functionally equivalent.  Rhodamine-containing nanoparticles are taught by Lanza, the order of addition of rhodamine would have been obvious to optimize to one of ordinary skill in the art.  With regard to the argument that Lanza and Unger do not teach dual mode contrast agents, it is respectfully submitted that when reading the preamble in the context of the entire claim, the recitation of a dual mode contrast agent is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618